BENDETT@ McHUGH

ATTORNEYS AT LAW

 

April 4, 2019

Brian Ross
38-42 Pier Street
Bangor, ME 04401

RE: 38-42 Pier Street, Bangor, Maine
Dear Sir/Madam:

This firm is legal counsel to Federal National Mortgage Association, the current mortgagee
(“Mortgagee”) of the mortgage from Brian Ross to Mortgage Electronic Registration Systems, Inc.
(the “Mortgage”), encumbering certain real property and improvements thereon located at 38-42 Pier
Street, Bangor, Maine (the "Property"). Said Property is the collateral for the Mortgage and related
promissory note (the “Note and all other documents executed in connection therewith, the “Loan
Documents”).

Please be advised that the Note is in default for breach of the conditions contained in the Loan
Documents, including without limitation, the failure to make monthly payments due under the Note.

As of April 4, 2019, the full amount past due is $27,720.82 (the “Cure Amount’). Pursuant to 14
M.R.S.A. § 6111, the Loan Documents, and/or the Maine Consumer Credit Code, you have a right to
cure the default by paying the full Cure Amount on or before May 16, 2019 (the “Cure Date”).
Please be advised only certified funds will be accepted. Please make the check payable to: Ditech
Financial LLC, the servicer of the Mortgage and mail your payment to:

Bendett & McHugh

ATTN: Rebecca Rollo

270 Farmington, Ave., Suite 151
Farmington, CT 06032

An itemization of the Cure Amount, including the past due amounts, as well as fees, costs, and all
charges required to cure the default is attached to this letter. The total amount needed to cure the
default set forth in this letter does not include any amounts that become due after the date of this
letter. Any amounts that become due after the date of this letter do not impact the amount needed to
cure the default pursuant to this letter. The Lender may also be entitled to all reasonable costs,
expenses and fees incurred by the Lender in pursuing its remedies including, but not limited to,
reasonable attorney's fees.

As of April 4, 2019, the Mortgage secures the amount of $168,568.08.

If you do not correct the default by the date stated in this notice, acceleration of the sums
secured by the Mortgage may result and, immediate payment in full may be required.
Thereafter, foreclosure by judicial proceeding and sale of the property may occur at which sale
the Mortgagee or another person may acquire the property by means of foreclosure and sale.

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 * TEL (860) 677-2868 » TDD/TYY PLEASE First DiAL 711
If you meet certain conditions set forth in the Mortgage, you will have the right to reinstate
after acceleration and will have the right to have the enforcement of the Mortgage discontinued
and to have the Note and Mortgage remain fully effective as if immediate payment in full had
never been required.

You have the right in any lawsuit for foreclosure and sale to argue that you did keep your
promises and agreements under the Note and under the Mortgage, and to assert in the
foreclosure proceeding the non-existence of a default and to present any defenses that you may
have, including without limitation, defenses to acceleration and foreclosure.

You may have options available other than foreclosure. You may discuss available options with the
Mortgagee, the mortgage servicer, or a counselor approved by the United States Department of
Housing and Urban Development (“HUD”) (see attached list of agencies approved by HUD to assist
mortgagors in the State to avoid foreclosure). Additional information may be found at
http://www.hud.gov/offices/hsg/sth/hcee/hes.cfm?webListA ction=search&searchstate=me. You are
encouraged to explore available options prior to the Cure Date.

The contact information for person(s) having authority to modify the loan is:
Ditech Financial LLC, Attn: Collection Department, P.O. Box 6172, Rapid City, SD 57709
(800-643-0202)

Where mediation is available under state law (14 M.R.S.A. §6321-A), you may request mediation to
explore options for avoiding foreclosure judgment.

NOTICE:

UNLESS YOU, WITHIN THIRTY DAYS AFTER RECEIPT OF THIS NOTICE, DISPUTE
THE VALIDITY OF THE DEBT, OR ANY PORTION THEREOF, THE DEBT WILL BE
ASSUMED TO BE VALID BY US. IF YOU NOTIFY US IN WRITING WITHIN THE
THIRTY DAY PERIOD THAT THE DEBT, OR ANY PORTION THEREOF, IS DISPUTED,
WE WILL OBTAIN VERIFICATION OF THE DEBT OR A COPY OF A JUDGMENT
AGAINST YOU (IF APPLICABLE) AND A COPY OF SUCH VERIFICATION OR
JUDGMENT WILL BE MAILED TO YOU BY US. ALSO, UPON YOUR WRITTEN
REQUEST WITHIN THE THIRTY DAY PERIOD, WE WILL PROVIDE YOU WITH THE
NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR. THE FACT THAT YOU HAVE THIRTY (30) DAYS TO
INDICATE A DISPUTE WILL NOT PREVENT US FROM PROCEEDING WITHIN THE
TIME BEFORE YOUR REQUEST AND AFTER SATISIFACTION OF THE SAME.

HOWEVER, IF YOU DISPUTE THE DEBT IN WRITING OR IF YOU REQUEST PROOF
OF THE DEBT OR THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN
THE THIRTY DAY TIME PERIOD THAT BEGINS UPON RECEIPT OF THIS LETTER,
THE LAW REQUIRES US TO STOP OUR COLLECTION EFFORTS TO COLLECT THE
DEBT, OR A PORTION THEREOF, UNTIL WE MAIL THE REQUESTED INFORMATION
TO YOU.

2

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ® TEL (860) 677-2868 * TDD/TYY PLease First DIAL 711
THE FAILURE OF A CONSUMER TO DISPUTE THE VALIDITY OF A DEBT MAY NOT
BE CONSTRUED BY ANY COURT AS AN ADMISSION OF LIABILITY BY THE
CONSUMER.

THE LAW FIRM OF BENDETT AND MCHUGH, PC IS A DEBT COLLECTOR AND IS
ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE OBTAIN WILL BE
USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
IN BANKRUPTCY WHICH DISCHARGED THIS DEBT, THIS CORRESPONDENCE IS
NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A DEBT,
BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,

Souja Y, Bowser
Sonja J. Bowser, Esq.

SENT VIA FIRST CLASS CERTIFICATED, POSTAGE PREPAID

3

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ¢ TEL (860) 677-2868 * TDD/TYY PLEASE First Dia 711
Itemization of Cure Amount
A. Past Due Monthly Mortgage Amounts Causing The Loan To Be In Default:
Total Monthly Payments Due $24,890.35
2 @ $1,285.29
13 @ $1,281.61
4 @ $1,414.71
B. Other Amounts Causing The Loan To Be In Default:
Tax Payments Due For Non-Escrowed Loan $0.00
Insurance Premiums Due for Non-Escrowed Loan $0.00

Other (Specify) $0.00

C. Itemization Of Other Charges That Must Be Paid To Cure The Default:

Attorney’s Fees $1,000.00
Late Charges Due $604.56
Property Inspection Fee $210.00
Property Preservation Fees $755.00
Certificated Mailing $4.00
Property Valuation Expense $0.00
Other — BPO & Title $320.00
Unapplied Balance (Credit) ($63.09)
Total Arrearage $27,720.82

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ® TEL (860) 677-2868 ¢ TDD/TYY PLEASE First Dita 711

4
4/2/2019

https://apps.hud.gov/offices/hsg/sfh/hcc/hcs_print.cfm?&webListAction=search &searchstate=ME

This listing is current as of 04/01/2019.

Agencies located in MAINE

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

800-452-4668

207-626-4678

mdrost@mainehousing.org

353 Water Street

AUGUSTA, Maine 04330-4665

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

www. mainehousing.org
81227

 

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

dkjohnson@mainehousing.org

353 Water St

Augusta, Maine 04330-6113

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
http://www. mainehousing.org

84456

 

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

PENQUIS COMMUNITY ACTION PROGRAM

207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.org

262 Harlow Street

BANGOR, Maine 04401-4952

- Financial, Budgeting, and Credit Workshops

~ Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
http://www. penquis.org

81649

 

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

MIDCOAST MAINE COMMUNITY ACTION
207-442-7963

800-221-2221

207-443-7447
candice.carpenter@mmcacorp.org

34 Wing Farm Pkwy

Bath, Maine 04530-1515

- Financial Management/Budget Counseling
- Rental Housing Counseling

- Services for Homeless Counseling

- Engtish

- Spanish

http://www. midcoastmainecommunityaction.org
80502

 

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

WALDO COMMUNITY ACTION PARTNERS
207-338-6809

N/A

9 Field St Ste 201

Belfast, Maine 04915-6661

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
~- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Rental Housing Counseling

https://apps. hud, gov/offices/hsg/sfh/hcc/hes_print.cfm?&webListAction=search&searchstate=ME

1/4
4/2/2019

Languages:
Affiliation:

Website:
Agency ID:

https://apps.hud.gov/offices/hsg/sfh/hcc/hcs_print.cfm? &webListAction=search&searchstate=ME

- Resolving/Preventing Mortgage Delinquency Workshops
- Services for Homeless Counseling

- English

MAINE STATE HOUSING AUTHORITY

http://waldocap.org

90310

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

COASTAL ENTERPRISES, INCORPORATED
207-504-5900
877-340-2649

jason.thomas@ceimaine.org

30 Federal Street

Suite 100

BRUNSWICK, Maine 04011-1510

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Reverse Mortgage Counseling

- Services for Homeless Counseling

- English

- Spanish

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.ceimaine.org

80985

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

FOUR DIRECTIONS DEVELOPMENT CORPORATION
207-866-6545

207-866-6553

accounting @fourdirectionsmaine.org

20 Godfrey Drive

ORONO, Maine 04473-3610

- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Home Improvement and Rehabilitation Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
www.fourdirectionsmaine.org

83879

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

AVESTA HOUSING DEVELOPMENT CORPORATION
207-553-7780-3347

800-339-6516

207-553-7778

ndigeronimo@avestahousing.org

307 Cumberland Avenue

PORTLAND, Maine 04101-4920

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Rental Housing Counseling

- Rental Housing Workshops

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www. avestahousing.org

81144

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

MONEY MANAGEMENT INTERNATIONAL - SOUTH PORTLAND
866-232-9080

866-232-9080

866-921-5129

counselinginfo@moneymanagement.org

477 Congress St 5Th Floor

Portland, Maine 04101

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

https://apps.hud.gov/offices/hsg/sfh/hec/hcs_print.cfm?&webListAction=search&searchstate=ME

2/4
4/2/2019

Languages:

Affiliation:
Website:
Agency ID:

https://apps. hud.gov/offices/hsg/sfh/hcc/hes_print.cfm?&webListAction=search&searchstate=ME

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- English

- Spanish

MONEY MANAGEMENT INTERNATIONAL INC.
http://www.moneymanagement.org

82632

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

PINE TREE LEGAL ASSISTANCE, INCORPORATED
207-774-8211

207-828-2300

nheald@ptla.org

88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

- Fair Housing Pre-Purchase Education Workshops
- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Predatory Lending Education Workshops
- Rental Housing Counseling

- Services for Homeless Counseling
- Arabic

- ASL

- Cambodian

- Cantonese

- Chinese Mandarin

- Creole

- Czech

- English

- Farsi

- French

~ Hindi

- IImong

- Indonesian

- Korean

- Polish

- Portuguese

- Russian

- Spanish

- Swahili

- Turkish

- Ukrainian

- Vietnamese

http://www. ptla.org
80635

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

PROSPERITY ME - FKA COMMUNITY FINANCIAL LITERACY
207-797-7890

crwaganje@prosperityme.org

309 Cumberland Ave Ste 205

Portland, Maine 04101-4982

- Fair Housing Pre-Purchase Education Workshops
- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- English

- French

- Other

- Swahili

MAINE STATE HOUSING AUTHORITY
http://prosperityme.org/

80649

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:

AROOSTOOK COUNTY ACTION PROGRAM, INC.
207-764-3721

cdaggett@acap-me.org

771 Main St

Presque Isle, Maine 04769-2201

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

MAINE STATE HOUSING AUTHORITY
http://www.acap-me.org

https://apps hud.gov/offices/hsg/sfh/hcc/hcs_print.cfm?&webListAction=search&searchstate=ME

3/4
4/2/2019
Agency ID:

https://apps.hud.gov/offices/hsg/sfh/hcc/hcs_print.cfm?&webListAction=search&searchstate=ME

83641

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2903

207-490-5026

Meaghan.Arzberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Services for Homeless Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www. yccac.org

81150

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-333-6419

207-795-4069

homequest@community-concepts.org

17 Market Sq

South Paris, Maine 04281-1533

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Hornebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www.community-concepts.org

81580

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
207-859-1500
800-542-8227

info@kvcap.org

97 Water St

Waterville, Maine 04901-6339

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
http://www. kvcap.org

81685

 

hitps://apps.hud.gov/offices/hsg/sfh/hec/hcs_print.cfm?&webListAction=search&searchstate=ME

4/4
BENDETT@ McHUGH

ATTORNEYS AT LAW

April 4, 2019

Brian Ross
56 Kincaid Road
Hampden, ME 04444

RE: 38-42 Pier Street, Bangor, Maine
Dear Sir/Madam:

This firm is legal counsel to Federal National Mortgage Association, the current mortgagee
(“Mortgagee’”) of the mortgage from Brian Ross to Mortgage Electronic Registration Systems, Inc.
(the “Mortgage’’), encumbering certain real property and improvements thereon located at 38-42 Pier
Street, Bangor, Maine (the "Property"). Said Property is the collateral for the Mortgage and related
promissory note (the “Note and all other documents executed in connection therewith, the “Loan
Documents”).

Please be advised that the Note is in default for breach of the conditions contained in the Loan
Documents, including without limitation, the failure to make monthly payments due under the Note.

As of April 4, 2019, the full amount past due is $27,720.82 (the “Cure Amount”). Pursuant to 14
M.R.S.A. § 6111, the Loan Documents, and/or the Maine Consumer Credit Code, you have a right to
cure the default by paying the full Cure Amount on or before May 16, 2019 (the “Cure Date”).
Please be advised only certified funds will be accepted. Please make the check payable to: Ditech
Financial LLC, the servicer of the Mortgage and mail your payment to:

Bendett & McHugh

ATTN: Rebecca Rollo

270 Farmington, Ave., Suite 151
Farmington, CT 06032

An itemization of the Cure Amount, including the past due amounts, as well as fees, costs, and all
charges required to cure the default is attached to this letter. The total amount needed to cure the
default set forth in this letter does not include any amounts that become due after the date of this
letter. Any amounts that become due after the date of this letter do not impact the amount needed to
cure the default pursuant to this letter. The Lender may also be entitled to all reasonable costs,
expenses and fees incurred by the Lender in pursuing its remedies including, but not limited to,
reasonable attorney's fees.

As of April 4, 2019, the Mortgage secures the amount of $168,568.08.

If you do not correct the default by the date stated in this notice, acceleration of the sums
secured by the Mortgage may result and, immediate payment in full may be required.
Thereafter, foreclosure by judicial proceeding and sale of the property may occur at which sale
the Mortgagee or another person may acquire the property by means of foreclosure and sale.

270 FARMINGTON AVENUE, SUITE 15] *FARMINGTON, CONNECTICUT 06032 * TEL (860) 677-2868 * TDD/TYY PLease First DIAL 711
If you meet certain conditions set forth in the Mortgage, you will have the right to reinstate
after acceleration and will have the right to have the enforcement of the Mortgage discontinued
and to have the Note and Mortgage remain fully effective as if immediate payment in full had
never been required.

You have the right in any lawsuit for foreclosure and sale to argue that you did keep your
promises and agreements under the Note and under the Mortgage, and to assert in the
foreclosure proceeding the non-existence of a default and to present any defenses that you may
have, including without limitation, defenses to acceleration and foreclosure.

You may have options available other than foreclosure. You may discuss available options with the
Mortgagee, the mortgage servicer, or a counselor approved by the United States Department of
Housing and Urban Development (“HUD”) (see attached list of agencies approved by HUD to assist
mortgagors in the State to avoid foreclosure). Additional information may be found at
http://www.hud.gov/offices/hsg/sth/hee/hes.cfm?webListAction=search&searchstate=me. You are
encouraged to explore available options prior to the Cure Date.

The contact information for person(s) having authority to modify the loan is:
Ditech Financial LLC, Attn: Collection Department, P.O. Box 6172, Rapid City, SD 57709
(800-643-0202)

Where mediation is available under state law (14 M.R.S.A. §6321-A), you may request mediation to
explore options for avoiding foreclosure judgment.

NOTICE:

UNLESS YOU, WITHIN THIRTY DAYS AFTER RECEIPT OF THIS NOTICE, DISPUTE
THE VALIDITY OF THE DEBT, OR ANY PORTION THEREOF, THE DEBT WILL BE
ASSUMED TO BE VALID BY US. IF YOU NOTIFY US IN WRITING WITHIN THE
THIRTY DAY PERIOD THAT THE DEBT, OR ANY PORTION THEREOF, IS DISPUTED,
WE WILL OBTAIN VERIFICATION OF THE DEBT OR A COPY OF A JUDGMENT
AGAINST YOU (IF APPLICABLE) AND A COPY OF SUCH VERIFICATION OR
JUDGMENT WILL BE MAILED TO YOU BY US. ALSO, UPON YOUR WRITTEN
REQUEST WITHIN THE THIRTY DAY PERIOD, WE WILL PROVIDE YOU WITH THE
NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR. THE FACT THAT YOU HAVE THIRTY (30) DAYS TO
INDICATE A DISPUTE WILL NOT PREVENT US FROM PROCEEDING WITHIN THE
TIME BEFORE YOUR REQUEST AND AFTER SATISIFACTION OF THE SAME.

HOWEVER, IF YOU DISPUTE THE DEBT IN WRITING OR IF YOU REQUEST PROOF
OF THE DEBT OR THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN
THE THIRTY DAY TIME PERIOD THAT BEGINS UPON RECEIPT OF THIS LETTER,
THE LAW REQUIRES US TO STOP OUR COLLECTION EFFORTS TO COLLECT THE
DEBT, OR A PORTION THEREOF, UNTIL WE MAIL THE REQUESTED INFORMATION
TO YOU.

2

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ¢ TEL (860) 677-2868 e TDD/TYY PLEAsE First Diat 711
THE FAILURE OF A CONSUMER TO DISPUTE THE VALIDITY OF A DEBT MAY NOT
BE CONSTRUED BY ANY COURT AS AN ADMISSION OF LIABILITY BY THE
CONSUMER.

THE LAW FIRM OF BENDETT AND MCHUGH, PC IS A DEBT COLLECTOR AND IS
ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE OBTAIN WILL BE
USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
IN BANKRUPTCY WHICH DISCHARGED THIS DEBT, THIS CORRESPONDENCE IS
NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A DEBT,
BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,

Souja Y, Bowser
Sonja J. Bowser, Esq.

SENT VIA FIRST CLASS CERTIFICATED, POSTAGE PREPAID

3

270 FARMINGTON AVENUE, SUITE 15] *¢FARMINGTON, CONNECTICUT 06032 * TEL (860) 677-2868 ¢ TDD/TYY PLEASE First DIAL 711
Itemization of Cure Amount
A. Past Due Monthly Mortgage Amounts Causing The Loan To Be In Default:
Total Monthly Payments Due $24,890.35
2 @ $1,285.29
13 @ $1,281.61
4 @ $1,414.71
B. Other Amounts Causing The Loan To Be In Default:
Tax Payments Due For Non-Escrowed Loan $0.00
Insurance Premiums Due for Non-Escrowed Loan $0.00
Other (Specify) $0.00

C. Itemization Of Other Charges That Must Be Paid To Cure The Default:

Attorney’s Fees $1,000.00
Late Charges Due $604.56
Property Inspection Fee $210.00
Property Preservation Fees $755.00
Certificated Mailing $4.00
Property Valuation Expense $0.00
Other —- BPO & Title $320.00
Unapplied Balance (Credit) ($63.09)
Total Arrearage $27,720.82

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ¢ TEL (860) 677-2868 ¢ TDD/TYY PLease First Diat 711

4
4/2/2019

https://apps. hud. gov/offices/hsg/sfh/hec/hes_print.cfm?&webListAction=search&searchstate=ME

This listing is current as of 04/01/2019.

Agencies located in MAINE

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

800-452-4668

207-626-4678

mdrost@mainehousing.org

353 Water Street

AUGUSTA, Maine 04330-4665

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

www.mainehousing.org
81227

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

MAINE STATE HOUSING AUTHORITY
207-626-4670

dkjohnson@mainehousing.org

353 Water St

Augusta, Maine 04330-6113

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
http://www. mainehousing.org

84456

PENQUIS COMMUNITY ACTION PROGRAM

207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.org

262 Harlow Street

BANGOR, Maine 04401-4952

- Financial, Budgeting, and Credit Workshops

~ Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
http://www. penquis.org

81649

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

MIDCOAST MAINE COMMUNITY ACTION
207-442-7963

800-221-2221

207-443-7447
candice.carpenter@mmcacorp.org

34 Wing Farm Pkwy

Bath, Maine 04530-1515

- Financial Management/Budget Counseling
- Rental Housing Counseling

- Services for Homeless Counseling

- English

- Spanish

http://www. midcoastmainecommunityaction.org
80502

 

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

WALDO COMMUNITY ACTION PARTNERS
207-338-6809

N/A

9 Field St Ste 201

Belfast, Maine 04915-6661

- Financial Management/Budget Counseling

- Mortgage Delinquency and Detault Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Rental Housing Counseling

https://apps.hud_ gov/offices/nsg/sfh/hec/hcs_print.cfm?&webListAction=search&searchstate=ME

1/4
4/2/2019

Languages:
Affiliation:

Website:
Agency ID:

https://apps.hud.gov/offices/hsg/sfh/hcc/hcs_print.cim? &webListAction=search&searchstate=ME

- Resolving/Preventing Mortgage Delinquency Workshops
- Services for Homeless Counseling

- English

MAINE STATE HOUSING AUTHORITY
http://waldocap.org

90310

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

COASTAL ENTERPRISES, INCORPORATED
207-504-5900
877-340-2649

jason.thomas@ceimaine.org

30 Federal Street

Suite 100

BRUNSWICK, Maine 04011-1510

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Reverse Mortgage Counseling

- Services for Homeless Counseling

- English

- Spanish

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www.ceimaine.org

80985

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

FOUR DIRECTIONS DEVELOPMENT CORPORATION
207-866-6545

207-866-6553

accounting @fourdirectionsmaine.org

20 Godfrey Drive

ORONO, Maine 04473-3610

- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Home Improvement and Rehabilitation Counseling
- Non-Delinquency Post Purchase Workshops

~ Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
www.fourdirectionsmaine.org

83879

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

AVESTA HOUSING DEVELOPMENT CORPORATION
207-553-7780-3347

800-339-6516

207-553-7778

ndigeronimo@avestahousing.org

307 Cumberland Avenue

PORTLAND, Maine 04101-4920

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Rental Housing Counseling

- Rental Housing Workshops

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC,
www. avestahousing.org

81144

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

MONEY MANAGEMENT INTERNATIONAL - SOUTH PORTLAND
866-232-9080

866-232-9080

866-921-5129

counselinginfo@moneymanagement.org

477 Congress St 5Th Floor

Portland, Maine 04101

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

https://apps.hud.gov/offices/hsg/sfh/hec/hcs_print.cfm?&webListAction=search&searchstate=ME

2/4
4/2/2019

Languages:

Affiliation:
Website:
Agency ID:

https://apps, hud.gov/offices/hsg/sfh/hcc/hcs_print.cfm?&webListAction=search&searchstate=ME

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- English

- Spanish

MONEY MANAGEMENT INTERNATIONAL INC.
http://www.moneymanagement.org

82632

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

PINE TREE LEGAL ASSISTANCE, INCORPORATED
207-774-8211

207-828-2300

nheald@ptla.org

88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

- Fair Housing Pre-Purchase Education Workshops
- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Predatory Lending Education Workshops
- Rental Housing Counseling

- Services for Homeless Counseling
- Arabic

- ASL

- Cambodian

- Cantonese

- Chinese Mandarin

- Creole

- Czech

- English

- Farsi

- French

- Hindi

- Hintong

- Indonesian

- Korean

- Polish

- Portuguese

- Russian

- Spanish

- Swahili

- Turkish

- Ukrainian

- Vietnamese

http://www. ptla.org
80635

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency ID:

PROSPERITY ME - FKA COMMUNITY FINANCIAL LITERACY
207-797-7890

crwaganje@prosperityme.org

309 Cumberland Ave Ste 205

Portland, Maine 04101-4982

- Fair Housing Pre-Purchase Education Workshops
- Financial Management/Budget Counseling

- Financial, Budgeting, and Credit Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling

- English

- French

- Other

- Swahili

MAINE STATE HOUSING AUTHORITY
http://prosperityme.org/

80649

 

Agency Name:

Phone:
Toll Free:
Fax:
Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:

AROOSTOOK COUNTY ACTION PROGRAM, INC.
207-764-3721

cdaggett@acap-me.org

771 Main St

Presque Isle, Maine 04769-2201

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

MAINE STATE HOUSING AUTHORITY
http://www.acap-me.org

https://apps.hud_ gov/offices/nsg/sfh/hcc/hcs_print.cfm?&webListAction=search&searchstate=ME

3/4
4/2/2019
Agency ID:

https://apps.hud.gov/offices/hsg/sfh/hcec/hes_print.cfm?&webListAction=search&searchstate=ME

83641

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2903

207-490-5026

Meaghan.Arzberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home Improvement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- Services for Homeless Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www. yccac.org

81150

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-333-6419

207-795-4069

homequest@community-concepts.org

17 Market Sq

South Paris, Maine 04281-1533

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www,community-concepts.org

81580

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
207-859-1500
800-542-8227

info@kvcap.org

97 Water St

Waterville, Maine 04901-6339

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English

NEIGHBORHOOD REINVESTMENT CORP. DBA NEIGHBORWORKS AMERICA
http://www.kvcap.org

81685

 

https://apps.hud_ gov/offices/hsg/sfh/hcc/hcs_print.cfm?&webListAction=search&searchstate=ME

4/4
